
	
		I
		112th CONGRESS
		1st Session
		H. R. 2436
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2011
			Mr. Manzullo (for
			 himself, Mr. Garrett,
			 Mr. Royce, and
			 Mr. Bachus) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To prohibit any reduction in the rate of dividends paid
		  to the Secretary of the Treasury on the senior preferred stock of Fannie Mae
		  and Freddie Mac purchased by the Secretary.
	
	
		1.Short titleThis Act may be cited as the
			 Fannie Mae and Freddie Mac Taxpayer
			 Payback Act of 2011.
		2.Prohibition of
			 reduction in rate of dividends
			(a)Fannie
			 MaeSection 304 of the
			 Federal National Mortgage Association Charter Act (12 U.S.C. 1719) is amended
			 by adding at the end the following new subsection:
				
					(h)Prohibition of
				reduction in rate of dividends on senior preferred
				stockNotwithstanding any provision of subsection (g), any
				provision of the Senior Preferred Stock Purchase Agreement entered into between
				the Department of the Treasury and the corporation in September 2008 (as such
				Agreement may be amended and restated), or any provision of any certificate in
				connection with such Agreement creating or designating the terms, powers,
				preferences, privileges, limitations, or any other conditions of the Variable
				Liquidation Preference Senior Preferred Stock of the corporation issued
				pursuant to such Agreement, the rate of dividends paid on the Variable
				Liquidation Preference Senior Preferred Stock of the corporation issued
				pursuant to such Agreement shall not be reduced from the rate in effect
				pursuant to such Agreement as of March 1,
				2011.
					.
			(b)Freddie
			 MacSection 306 of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1455) is amended by
			 adding at the end the following new subsection:
				
					(m)Prohibition of
				reduction in rate of dividends on senior preferred
				stockNotwithstanding any provision of subsection (l), any
				provision of the Senior Preferred Stock Purchase Agreement entered into between
				the Department of the Treasury and the Corporation in September 2008 (as such
				Agreement may be amended and restated), or any provision of any certificate in
				connection with such Agreement creating or designating the terms, powers,
				preferences, privileges, limitations, or any other conditions of the Variable
				Liquidation Preference Senior Preferred Stock of the Corporation issued
				pursuant to such Agreement, the rate of dividends paid on the Variable
				Liquidation Preference Senior Preferred Stock of the Corporation issued
				pursuant to such Agreement shall not be reduced from the rate in effect
				pursuant to such Agreement as of March 1,
				2011.
					.
			
